Title: From Benjamin Franklin to Sarah Franklin Bache, 29 January 1772
From: Franklin, Benjamin
To: Bache, Sarah Franklin


Dear Sally
London, Jan. 29. 1772
I received your agreable Letters of Oct. 11. and Nov. 5. I met with Mr. Bache at Preston, where I staid two or three Days, being very kindly entertained by his Mother and Sisters, whom I lik’d much. He came to town with me, and is now going home to you. I have advis’d him to settle down to Business in Philadelphia where he will always be with you. I am of Opinion that almost any Profession a Man has been educated in, is preferable to an Office held at Pleasure, as rendering him more independent, more a Freeman [and] less subject to the Caprices of Superiors. And I think that in keeping a Store, if it be where you dwell, you can be serviceable to him as your Mother was to me: For you are not deficient in Capacity, and I hope are not too proud. You might easily learn Accounts, and you can copy Letters or write them very well upon Occasion. By Industry and Frugality you may get forward in the World, being both of you yet young. And then what we may leave you at our Deaths may be a pretty Addition, tho’ of itself far from sufficient to maintain and bring up a Family. It is of the more Importance for you to think seriously of this, as you may have a Number of Children to educate. ’Till my Return you need be at no Expence for Rent, &c. as you are all welcome to continue with your Mother, and indeed it seems to be your Duty to attend her as she grows infirm, and takes much Delight in your Company and the Child’s. This Saving will be a Help in your Progress: And for your Encouragement I can assure you that there is scarce a Merchant of Opulence in your Town whom I do not remember a young Beginner with as little to go on with, and no better Prospects than Mr. Bache. That his Voyage hither might not be quite fruitless, I have given him £200 Sterling; with which I wish you good Luck. I hope you will attend to what is recommended to you in this Letter, it proceeding from sincere Affection, after due Consideration with the Knowledge I have of the World and my own Circumstances. I am much pleas’d with the Accounts I receive from all Hands of your dear little Boy. I hope he will be continu’d a Blessing to us all. Tho’ I long to see my Family I am glad you did not come over, as the Expence would have been very great, and I think I shall not continue here much longer. It is a Pleasure to me that the little Things I sent you prov’d agreable. I am ever, my dear Sally, Your affectionate Father
B Franklin
